“A family offense must be established by a ‘fair preponderance of the evidence’ ” (Matter of Alam v Alam, 108 AD3d 665, 666 [2013], quoting Family Ct Act § 832). “Where, as here, the Family Court was confronted primarily with issues of credibility, its factual findings must be accorded great weight on appeal unless they were clearly unsupported by the record” (Matter of Harris v Harris, 59 AD3d 444, 444 [2009]; see Matter of Akter v Patwary, 80 AD3d 759 [2011]; Matter of Krystal M., 3 AD3d 498, 499 [2004]; Matter of St. Denis v St. Denis, 1 AD3d 370 [2003]). Under the circumstances of this case, we find no basis to disturb the Family Court’s determination that the petitioner failed to establish, by a preponderance of the evidence, that the respondent committed a family offense (see Matter of Chavez-Gonzalez v Tran, 107 AD3d 983 [2013]; Matter of Krisztina K. v *784John S., 103 AD3d 724 [2013]; Matter of Harris v Harris, 59 AD3d at 444-445).
Moreover, there was no evidence in the record that the attorney for the child failed to diligently represent the best interests of the child (see Matter of Gray v Jones, 251 AD2d 765, 767 [1998]; Matter of Burr v Emmett, 249 AD2d 614, 615-616 [1998]; Matter of Zirkind v Zirkind, 218 AD2d 745, 746 [1995]). Rivera, J.P., Leventhal, Hall and Roman, JJ., concur.